Exhibit 10.12
Compensatory Arrangements for Named Executive Officers
The Bank is an “at will” employer and does not provide written employment
agreements to any of its employees. However, employees, including Named
Executive Officers (or “NEOs”), receive (a) cash compensation (i.e., base
salary, and, for exempt employees, “variable” or “at risk” short-term incentive
compensation); (b) retirement-related benefits (i.e., Qualified Defined Benefit
Plan; Qualified Defined Contribution Plan; and Nonqualified Defined Benefit
Portion of the Benefit Equalization Plan; and (c) health and welfare programs
and other benefits. In addition, in the category of retirement-related benefits,
the Bank offered the Nonqualified Defined Contribution Portion of the Benefits
Equalization Plan, a Nonqualified Deferred Compensation Plan and a Nonqualified
Profit Sharing Plan through and until November 10, 2009. Other benefits, which
are available to all regular employees, include medical, dental, vision care,
life, business travel accident, and short and long term disability insurance,
flexible spending accounts, an employee assistance program, educational
development assistance, voluntary life insurance, long term care insurance,
fitness club reimbursement and severance pay. An additional benefit offered to
all officers, age 40 or greater, or who are at Vice President rank or above, is
a physical examination every 18 months.
The annual base salaries for the Named Executive Officers are as follows (whole
dollars):

                      2009 (1)     2010 (2)  
 
               
Alfred A. DelliBovi
  $ 649,494     $ 678,721  
Patrick A. Morgan
    319,154       330,324  
Peter S. Leung
    423,294       438,109  
Paul B. Héroux
    300,980       311,514  
Kevin M. Neylan
    310,415       321,280  

More information about compensation arrangements can be found in Item 11 of the
Annual Report on Form 10-K.
1 Figures represent salaries approved by the Bank’s Board of Directors for the
year 2009.
2 Figures represent salaries approved by the Bank’s Board of Directors for the
year 2010.

 

